Per Guriam.
This was a proceeding under the statute, to procure the distribution of an intestate’s' estate. The case was submitted to the Court, who found for the appellees, who were the plaintiffs below. Judgment was rendered accordingly. There is a bill of exceptions which shows, that during the trial the defendants, the present appellants, excepted to various rulings of the Court, in the admission of evidence offered by the plaintiffs. But there was no motion *124for a new trial, and the errors assigned on the record, relate, exclusively, to the insufficiency of the evidence to sustain the finding of the Court and to its rulings in the admission of evidence, over the defendants’ objection. These assignments of error, there being no motion for a new trial, are not available in this Court. Kent v. Lawson, 12 Ind. 675, and authorities there cited.
A. Steele and II. D. Thompson, for appellants.
The judgment is affirmed, with costs.